Citation Nr: 0207171	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  96-42 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from September 1963 to December 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which denied service connection for coronary 
artery disease and post-traumatic stress disorder (PTSD).


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  In a rating decision dated in April 1994, the RO denied 
service connection for coronary artery disease, claimed as 
chest pain and hypertension, and PTSD.  The veteran was 
notified of that decision; he did not appeal. 

3.  The evidence received subsequent to the RO's final April 
1994 decision bears directly and substantially upon the 
specific matters under consideration; is neither cumulative 
nor redundant; and/or is by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the 
claims. 

4.  Coronary artery disease was not present during service or 
compensably manifested within one year of separation from 
service and is not shown to be otherwise related to service.

5.  The veteran did not engage in combat with the enemy.

6.  An inservice stressor has not been verified.

7.  The currently diagnosed PTSD has not been demonstrated to 
be the result of an inservice stressor.


CONCLUSIONS OF LAW

1.  The April 1994 RO decision that denied service connection 
for coronary artery disease claimed as chest pain and 
hypertension, and PTSD is final.  38 U.S.C.A. 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

2.  New and material evidence has been received since the 
April 1994 decision of the RO to reopen the claims for 
service connection for coronary artery disease and PTSD.  38 
U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156(a) (2001).

3.  Coronary artery disease was not incurred in or aggravated 
by military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991 
& Supp. 2001); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2001).

4.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 101(16), 1110, 1131, 5103A, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening the Claims

Before proceeding to the merits of the veteran's appeal, the 
Board notes that a prior final decision exists on the issues 
stated above.  In an April 1994 rating decision, the RO 
denied service connection for chest pain and hypertension, 
stating that the complaints of chest pain were without a 
diagnosis of underlying disease, and hypertension was not 
noted in service.  That decision also denied service 
connection for PTSD as this was not diagnosed on the most 
recent VA examination.  Finally, while the RO did not 
specifically deny service connection for coronary artery 
disease, nonservice-connected pension benefits were granted, 
in part, on the basis of the veteran's heart condition.  A 
review of the veteran's original claim shows that in addition 
to seeking service connection for hypertension and chest 
pain, he was seeking entitlement to service connection for a 
heart disorder.  As such, the Board finds that this decision 
denied service connection for a heart condition, claimed as 
hypertension and chest pain.  The veteran was notified of 
this decision in a letter dated in May 1994.  He did not 
appeal this decision within the time allowed and the decision 
became final.  38 U.S.C.A. 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1993).  

The veteran submitted his claim to reopen in May 1995.  In 
the April 1996 rating decision on appeal, the RO reopened and 
decided the veteran's claims without making any determination 
that new and material evidence had been submitted to reopen 
the claims.  Where a prior final decision exists, the Board 
is required to determine whether new and material evidence 
has been presented before it can reopen a claim and 
readjudicate service connection or other issues going to the 
merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996)).

Legal Criteria for Reopening Claims

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement.  If a statement of the 
case is issued, a substantive appeal must be filed within one 
year from the date of the notice of the result of the initial 
determination or within sixty days, whichever is later.  A 
determination on a claim by an agency of original 
jurisdiction of which the claimant is properly notified is 
final if the appeal is not perfected by the filing of a 
timely notice of disagreement and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (1993 & 2001).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2001).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  

During the pendency of the veteran's claim, VA's duty to 
assist claimants was modified by Congress.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which was explicitly 
made applicable only to applications to reopen finally 
disallowed claims which were received by VA on or after 
August 29, 2001.  Id. at 45,630.  Since the veteran's 
application to reopen was received by the RO prior to this 
date, the preexisting version of 38 C.F.R. § 3.156 applies, 
and the Board need not determine which version of the 
regulation would be most favorable to him.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  All citations in 
this decision refer to the "old" version of 38 C.F.R. 
§ 3.156.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 
Vet. App. 369 (1999) the United States Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the evidence is presumed to be credible 
was not altered by the Federal Circuit decision in Hodge.

Analysis

Since the April 1994 rating decision the veteran has 
submitted, among other things, a December 1994 evaluation by 
a private psychologist, Dr. H. Harper, showing a diagnosis of 
PTSD.  He also submitted letters written in August and 
October 1997 by his private physician, Dr. J. Copeland, 
stating that the veteran had symptoms of coronary artery 
disease and hypertension as well as chronic chest pain and 
that it was possible that PTSD may have been contributory in 
the development of hypertension and coronary artery disease, 
however, numerous other factors may also play a part in the 
development of these problems.  These letters are new because 
they were not before the RO at the time of the April 1994 
rating decision.  They are also material because they are 
relevant to the question of whether the veteran has PTSD, and 
whether he has coronary artery disease which may be related 
to his service, the bases for the earlier denials of the 
claims.  This evidence is also significant in that it must be 
considered to fairly decide the merits of the veteran's 
claim.  38 C.F.R. § 3.156.  As such, the claims are reopened 
and the Board may proceed with it consideration of the issues 
on appeal. 


II.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the veteran was notified in a July 2001 
supplemental statement of the case of the general provisions 
of the VCAA, and that his claims were being decided under 
these guidelines.  At this point, the Board notes some 
confusion in the July 2001 statement of the case regarding 
the basis of the RO's denial of service connection for 
coronary artery disease with angina pectoris.  While the RO 
initially stated that this claim was being denied as not well 
grounded, a concept eliminated by the VCAA, the claim was 
actually decided on the merits based on all the evidence of 
record.  This is evident from the standard applied in denying 
the claim, that the preponderance of the evidence was 
unfavorable.  This does not appear to be any more than a 
misstatement of the governing law, which was not applied by 
the RO in determining that service connection was not 
warranted.  The veteran and his representative have 
maintained their arguments on the merits, and no prejudice to 
the veteran has resulted from the incorrect language in the 
July 2001 statement of the case.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

VA issued regulations to implement the VCAA in August 2001, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  After 
the veteran filed his initial claim the RO advised him of the 
information and evidence that would support his claim.  The 
record also shows that the veteran was notified in the April 
1996 rating decision of the reasons and bases for the denial 
of his claims, and that he was further notified of this 
information in the May 1996 statement of the case, and 
supplemental statements of the case issued in November 1996, 
September 1997, August 2000, and July 2001 which informed him 
of the information and evidence needed to substantiate the 
claim.  Thus, the Board finds that VA has complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  The RO has 
obtained the veteran's service medical records, which appear 
to be complete.  The veteran provided testimony in a personal 
hearing before a hearing officer in December 1996.  
Statements have been submitted from both the veteran's wife, 
and a friend.  All records of the veteran's postservice 
treatment identified by the veteran are in the claims file, 
with the exception of records which the veteran has indicated 
are unavailable due to death of the provider or non retention 
of the records.  VA also obtained records from the Social 
Security Administration.  VA wrote the U.S. Army and Joint 
Services Environmental Support Group (ESG), now designated as 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), in an attempt to verify the veteran's claimed 
stressors and obtained a ship's history for the ship on which 
the veteran served.  VA also obtained the service personnel 
records from the National Service Personnel Center (NPRC).  
The RO wrote the Naval Historical Center in March 1999 and 
again in June 1999 requesting the ship's log for the ship on 
which the veteran served, and specifically requesting a 
response even if there were no records, however, there was no 
response.  Since the RO has twice attempted to obtain these 
records, it appears that any further attempt to obtain these 
records would be futile.  See 38 U.S.C.A. § 5103A(3) (West 
Supp. 2001); (to be codified at 38 C.F.R. § 3.159(c)(2)).  
The Board further notes that ESG informed the RO that the 
stressors identified by the veteran were seldom found in 
combat records, and while they may be true, these were not 
researchable.

The VA has also afforded the veteran examinations in March 
1994, October 1995, and June 1998.  Neither the veteran nor 
his representative has identified any available unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of the claim.  In this regard, the 
Board notes that the veteran indicated in his October 1996 
personal hearing that he would try to obtain pharmacy 
receipts showing a prescription for hypertension medication 
dispensed within one year following discharge from service.  
These were never submitted and the veteran did not provide a 
release for VA to assist in obtaining these receipts.  
However, even if the veteran were to produce the receipts, 
these would not show that he had a diagnosis of coronary 
artery disease, merely that he was taking medication to lower 
his blood pressure.  This fact alone could not support 
entitlement to service connection as there is no reasonable 
possibility that these could show both a diagnosis of 
coronary artery disease and entitlement to a compensable 
evaluation as required under 38 C.F.R. §§ 3.307, 3.309 for 
diseases initially manifest within the first postservice 
year.  Since there is no reasonable possibility that these 
prescription receipts could substantiate his claim, VA's 
failure to obtain these records is not a breach of the duty 
to assist.  See 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001); 
(to be codified at 38 C.F.R. § 3.159(d)).  The Board further 
notes that the veteran and his representative were afforded 
ample opportunity to present evidence and argument in support 
of his claim.  There is sufficient evidence of record to 
decide the claim, and VA has satisfied its duties to notify 
and to assist the veteran.  


III.  Service Connection for Coronary Artery Disease

Factual Background

The service medical records are negative for any findings of 
coronary artery disease or any heart disorder.  On his 
separation examination in 1966, the veteran's blood pressure 
was 120/78 and his heart was noted as "normal" on clinical 
evaluation.

In an October 1996 hearing, the veteran testified that he 
began having cardiovascular problems consisting of high blood 
pressure the last 8 or 9 months when was in the service.  
There was no doctor aboard the ship, so he saw a medical 
corpsmen who just told him it was exhaustion and to take it 
easy.  After he left the military, he began receiving 
treatment in 1967 from a private physician at the Family 
Clinic in Bridgeport.  After this doctor died, he was treated 
by another physician at the same clinic, Dr. Shriner, who 
later left the clinic and went into private practice.  He 
added that he had tried to obtain the records of his 
treatment from the clinic, but these records were no longer 
available.  The records of Dr. Shriner beginning when he left 
the clinic were the earliest records available of his 
treatment following service.  He testified that he would try 
to obtain pharmacy records showing that he received a 
prescription for hypertension within a year of his discharge 
however, he was unsure whether the pharmacy still kept these 
records.

The veteran submitted the available records from Dr. Shriner 
showing treatment from as early as September 1969 when he was 
treated for left chest pain and cough.  The diagnosis was 
bronchitis.  There was no further complaint of chest pain 
until April 1978 when he complained of pain across his left 
chest and shoulder for the past month which started when he 
was reaching for a chair.  The diagnosis was acute left rib 
strain.  

In June 1982, the veteran began treatment with another 
physician at the Family Clinic in Bridgeport.  He gave a 
history of hypertension and angina.  In April 1983, he 
complained of chest pain and left arm pain for the past 
several months.  The assessment given was chest pain and he 
was given nitroglycerin.  In June 1983, he gave a history of 
cardiac catheterization 12 years ago in Montana.

In July 1983, the veteran was referred by his private 
physician to a specialist who performed a coronary 
arteriography to evaluate his history of chronic chest pain 
which had recently increased.  The hospital report noted that 
the veteran was admitted to evaluate a chronic history of 
intermittent chest pain dating back to age 30.  He referred 
to a coronary arteriogram that was performed in Montana 
several years ago, but the veteran was unclear about the 
results.  The discharge diagnosis was chest pain which the 
physician noted may represent angina pectoris due to coronary 
artery spasm, superimposed on minimal coronary 
atherosclerosis.

In August 1993, the veteran was evaluated on an outpatient 
basis by VA.  He complained of recurrent chest pain and gave 
a history of arterial spasms due to nervous condition.  He 
indicated that he was on medication and requested that he 
receive his medications through VA.  The diagnosis was 
possible vasospastic angina and he was given a prescription.  
He was referred to alternate sources of medical treatment in 
the community for his non service-connected problems.  It 
does not appear that he sought any further treatment from VA 
for his complaints of chest pain.

In a March 1994 VA general examination, the veteran 
complained of chest pain when he was in a hurry or doing 
heavy lifting.  He also stated that he gets pains across the 
upper chest if he hurries or becomes tense.  He indicated 
that he takes Nitroglycerin for them as needed and has used 
this since 1976.  The diagnoses included coronary artery 
disease and hypertension.  

In letters written in August and October 1997, J. Copeland, 
D.O. wrote that the veteran had been receiving treatment 
since 1982 at the Family Clinic and had symptoms of coronary 
artery disease and hypertension as well as chronic chest 
pain.  He indicated that these problems were exacerbated by 
smoking.  Dr. Copeland also stated that in his opinion it was 
possible that PTSD may have been contributory in the 
development of hypertension and coronary artery disease; 
however, numerous other factors may also play a part in the 
development of these problems.

Legal criteria - Establishing Service Connection

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).  
Certain chronic disabilities, such as cardiovascular disease, 
including hypertension, will be presumed to be related to 
service if manifested to a compensable degree within one year 
after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  Once the evidence is assembled, the Board 
is responsible for determining whether the preponderance of 
the evidence is against the claim.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  38 U.S.C.A. § 5107 
(West 1991 and Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

Analysis

The earliest competent evidence of coronary artery disease is 
many years after service.  Although the veteran has testified 
that he began having cardiovascular problems during the last 
8 or 9 months of service, and sought treatment from a medical 
corpsman, there is no record of his being treated in service, 
and examination at separation showed a normal heart without 
any comment by the examining physician regarding high blood 
pressure.  The Board notes that under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2001), hypertensive vascular disease 
(hypertension and isolated systolic hypertension) warrants a 
compensable rating if diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 160 or more, or for 
an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  The veteran's blood pressure on service 
separation of 120 systolic and 78 diastolic does not 
represent hypertension under these guidelines.  

The veteran further testified that he sought treatment for 
complaints of chest pain within one year of service, and 
although he tried to obtain these records, they were no 
longer available.  It is not until June 1982, many years 
after service, that the record shows a history of 
hypertension and angina, and not until 1983 that his chest 
pain was definitively diagnosed as a coronary artery 
disorder.  Although there are earlier complaints of chest 
pain in the record, these have been clearly linked to 
bronchitis and a rib sprain.  Nowhere in the record is there 
a complaint of chest pain within the first postservice year.  

While there is no evidence of symptoms of coronary artery 
disease during service or in the first post service year, 
there is significant evidence placing the onset of symptoms 
some years later.  In July 1993, the veteran gave a history 
of intermittent chest pain dating back to age 30, which would 
be approximately 8 years after his separation from service.  
In his March 1994 VA examination, the veteran indicated that 
he had been taking Nitroglycerin for his chest pains since 
1976, approximately 10 years following his separation from 
service. 

The only medical evidence which addresses the origin of the 
veteran's coronary artery disease are the August and October 
1997 letter from the veteran's private physician, Dr. 
Copeland.  He writes that it was possible that PTSD may have 
been contributory in the development of hypertension and 
coronary artery disease as well as numerous other factors 
which would also play a part in the development of these 
problems.  However, this statement is entirely too 
speculative to provide to provide any meaningful information 
on the origin of the veteran's coronary artery disease.

The Board has considered the veteran's statements made in 
written comments and personal testimony to VA regarding the 
origin of his coronary artery disease, as well as those told 
to medical examiners by way of relating his own history; 
however, the veteran's statements are not competent to 
establish service connection.  In the regulations 
implementing the Veterans Claims Assistance Act of 2000 (VCAA 
of 2000), competent lay evidence is defined as any evidence 
not requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R § 3.159(a)(1)).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  See 66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R § 3.159(a)(2)).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The diagnosis and 
etiology of the veteran's coronary artery disease is beyond 
the range and scope of competent lay evidence contemplated by 
the applicable regulations and it is not shown that the 
veteran possesses the requisite education, training or 
experience to provide competent medical evidence.  

Nor is information in the medical records purporting to place 
the origin of the veteran's disorder during service competent 
if it is based entirely on the veteran's history as related 
to the examiner.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (generally 
holding that medical opinions which are speculative, general 
or inconclusive in nature or which are not factually 
supported will not sustain a claim).

The Board concludes that the probative, competent evidence 
shows that coronary artery disease was not present in 
service, or manifested to a compensable degree in the first 
year after service.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  
The preponderance of the evidence is against the claim, and 
because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2001)  See Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  See also 38 C.F.R. § 3.102 (2001).

IV.  Service Connection for PTSD

Factual Background

The service medical records are negative for any findings 
relating to a mental disorder.  On examination at separation 
from service in December 1966, the veteran's psychiatric 
system was noted as "normal" and he denied any history of 
nervous trouble.  

In October 1993, the veteran filed a claim for service 
connection for PTSD.  The RO sent a letter in December 1993 
asking him to provide a complete detailed description of the 
specific traumatic incidents which produced the PTSD, 
including all dates and places the incidents occurred, and 
the unit to which he was assigned.  

In a March 1994 VA PTSD examination, the veteran described 
his service as three years of sea duty, including service in 
the Tonkin Gulf firing rounds of support fire.  There were no 
casualties taken aboard the vessel.  He denied any 
psychiatric hospitalizations while in the service.  The 
examiner noted that the veteran's earliest experience with 
psychiatry was in 1986 following a job related accident.  
Asked about stressful events in service, the veteran stated 
there was less stress in service than upon his return when he 
was attacked in bar fights by war protesters and shot at on 
one or more occasions.  The veteran stated that he used to 
dream about being in the jungle, which he admitted he never 
was, but that went away.  On mental status examination, the 
examiner noted that much of the veteran's anxiety appeared to 
be focused on somatic complaints.  The examiner noted that 
the veteran complained of irritability and a tendency to 
withdraw and isolate himself; however, he did not give a 
history of dissociative phenomenon, flashbacks, excessive 
sensitivity to reminders, recurring nightmares, rage 
reactions or survival guilt.  He could not confirm a past 
history of PTSD.  The diagnosis was chronic generalized 
anxiety, moderate, with some depressive features and probable 
somatiform disorder.

In a December 1994 examination by a private psychologist, Dr. 
H. Harper, the veteran related experiences in the service, 
including his sea duty off the coast of Vietnam.  He 
described his duty as a propulsion engineer, to include going 
on "board and search" and "landing party" missions.  He 
described working on a gun mount and being put on river boats 
to draw fire in order to spot the enemy locations.  His fear 
was being stranded and not being able to get back to his 
ship.  He also described working on a gun mount crew when the 
gun fired rounds on friendly positions in error.  He 
indicated much guilt for this incident.  On mental status 
examination, the veteran described symptoms of depression 
that had been present for 2 years since the onset of physical 
problems that contributed to his being fired from his last 
job.  Dr. Harper noted that the veteran was positive for 11 
of 19 symptoms of PTSD, but did not list what these were.  
Dr. Harper noted that the veteran suffered form survivor 
guilt.  The Axis I diagnosis included chronic, delayed PTSD 
and dysthymic disorder secondary to PTSD.  The Axis IV 
stressors were exposure to war, occupational problems and 
economic problems.  Subsequent progress notes show that the 
veteran continued his treatment under Dr. Harper, expressing 
on several occasions his guilt over the friendly fire 
incident. 

In February 1995, the veteran underwent another private 
examination, this time complaining of trouble being around 
people and guilt about Vietnam.  He reported frequent 
nightmares of friendly fire and running through the jungle 
since 1965 or 1966 from which he would suddenly awaken 
feeling a strong sense of urgency and panic.  He described 
serving on a destroyer and being sent on "search and landing 
parties" out of the Tonkin Gulf, on occasion being a gun 
captain despite no gunner training, noting that once his 
group may have fired on their own troops.  The examiner noted 
that he was highly preoccupied with this event.  The 
diagnosis was PTSD.

In a March 1995 letter, the veteran described his stressors 
in service.  He wrote that his stress began with landing 
party duties for which he had little briefing and no special 
training.  He stated that he went on six missions of river 
patrol, drawing and returning fire on at least three.  He 
indicated that he did not know where he was or how to reach 
friendly positions if the boat was disabled, or how he would 
care for or handle being wounded himself.  He saw some 
Vietnamese bodies on river banks which reminded him of the 
possibilities he faced.  He also described being assigned to 
man a gun mount.  On one occasion, the gun mount he was on 
fired 12 to 18 rounds before he heard the ground forces 
screaming over the radio to cease fire because they were 
firing on their own troops.  This caused him overwhelming 
shame, sorrow, and guilt.  

In an October 1995 VA PTSD examination, the examiner reviewed 
the claims file and noted the veteran's description of his 
service aboard a Navy ship, and participation in river 
patrols.  He also noted the veteran's account regarding his 
participation in a friendly fire event.  The veteran 
described nightmares of running through the jungle and seeing 
the shell landing on the faces, neither of which he admitted 
he could have seen.  Following a mental status evaluation, 
the examiner noted that he did not hear a description of 
dissociative phenomena, flashbacks, rages, survival guilt or 
other symptoms which he would expect to see were this PTSD.  
He was more inclined to accept the previous diagnosis of 
generalized anxiety disorder.

The RO wrote the U.S. Army and Joint Services Environmental 
Support Group (ESG), seeking confirmation of the veteran's 
claimed stressors.  In an August 1996 letter, ESG included 
the history of the ship on which the veteran served showing 
that it participated in patrols off the coasts of Vietnam, 
but was unable to verify that the ship received enemy fire or 
that members returned fire.  ESG was only able to verify the 
veteran's unit and duty assignments to include landing party 
and gun mount duties as listed in his official personnel 
file.  ESG noted that the stressor described, such as a 
member aboard the ship firing on friendly troops, was seldom 
found in the combat records and while it may be true, was not 
researchable.

In an October 1996 personal hearing, the veteran testified 
that when he first arrived in Vietnam, he was assigned to a 
boat and search landing party whose job it was to go upriver 
and estimate troop crossing.  He described seeing decomposing 
bodies, and being shot at.  He also described his assignment 
on a 5 inch gun mount.  He added that one day support fire 
was called for, he was listening on the gun captain's phones 
and he could hear the guys screaming that the support fire 
was landing on "our own boys."  He stated that he could not 
sleep at night thinking about it.  The veteran's wife 
testified that her husband had nightmares.  She stated that 
she married the veteran in 1972, and did not know him earlier 
when he was in the service.  She also submitted a written 
statement at the hearing detailing the veteran's behavior 
since they had met.  The veteran also submitted a written 
statement regarding his experiences in Vietnam.  

In a September 1996 letter from Dr. Harper, he wrote that the 
veteran was still suffering PTSD symptoms, noting the 
recurrent nightmares of his shells landing on friendly 
forces.  He stated that the veteran sees their bodies, hears 
their screams, then wakes up.  He added that in his 10 years 
of experience dealing with Vietnam veterans, he had never 
seen a more severe, tenacious, and debilitating case of 
survivor guilt for a friendly fire incident.

The veteran was evaluated for PTSD by a private physician in 
February 1997.  The examiner noted the veteran's history of 
stressful events in service, identifying both the river 
patrol and the friendly fire incidents.  Following a mental 
status examination, he concluded that the veteran had chronic 
PTSD, and major depression, severe and chronic. 

In a letter dated October 1997, a person identifying himself 
as a fellow Vietnam veteran described his own duty running 
river patrol from a small gunship.  He indicated that this 
was similar to the veteran's duty, as it had been told to him 
by the veteran; however, it is apparent that the writer did 
not know the veteran during his service.

Records received from the Social Security Administration 
(SSA) show that the veteran was awarded disability benefits 
in a February 1998 decision.  That decision found that 
beginning in February 1993 the veteran met the criteria under 
the SSA regulations for a disability finding that from that 
date the veteran had post-traumatic stress disorder and 
dysthymia which caused significant vocational limitations.

In a May 1998 private psychiatric evaluation, the veteran 
related the same stressors identified in earlier 
examinations.  Following a complete examination, the Axis I 
diagnoses were PTSD, severe, chronic and major depressive 
disorder with psychotic features.  His Axis IV stressors were 
reaction to combat experiences, response to physical 
ailments, financial stressors, and chronic unemployment.

In June 1998, the veteran was provided a VA PTSD examination 
by a Board of three psychiatrists.  The report of examination 
shows a complete review of the veteran's records, beginning 
with his service history and all prior psychiatric 
examinations, both VA and private.  On psychiatric 
examination, the report notes that the veteran had no 
difficulty communicating about himself.  The examiners noted 
that when the veteran talked about his own feelings, and 
about his own alleged PTSD, he presented this in a matter-of-
fact manner without any particular emotional involvement.  He 
had no startle reaction, no hypervigilance and no emotional 
discomfort when he talked about his alleged nightmares.  The 
report continued:

The only psychiatric observation that we 
could make about this veteran was a 
slight down-heartedness.  With regards to 
his post-traumatic stress disorder 
complaints, nightmares were the only 
complaints that he could list.   Even 
these did not appear to the veteran 
regularly, or with high frequency.  He 
says that he has this experience about 
two or three times a week.  Then it may 
even be absent for a month or so . . . We 
did not observe any particular anxiety in 
his general behavior, and he did not 
complain of it.  He did complain of some 
mild down-heartedness, that we readily 
admitted about him, but we were unable to 
confirm any post-traumatic stress 
disorder as such.  Nightmarish 
experiences, as such, and alone, do not 
qualify for a post-traumatic stress 
disorder diagnosis.

The examiners concluded that they were in agreement with the 
earlier March 1994 VA examination which found no indication 
of survivor guilt or flashbacks in the history, and could not 
understand why some outside examiners thought that the 
veteran had serious post-traumatic stress disorder.  The 
diagnostic impression was mild dysthymia, and that PTSD was 
not found and not diagnosed.

In June 1998, the RO wrote the service department requesting 
the complete personnel records on the veteran and the ship's 
log for the ship on which the veteran served.  The RO was 
referred in a response to the Naval Historical Center in 
Washington, D.C. and a letter was sent requesting the 
information in August 1998 and again in June 1999.  The RO 
requested a response even if it was negative; however, no 
response was received.

A September 1999 letter from the veteran's psychologist, Dr. 
D. Smith, states that he has been treating the veteran for 
approximately 20 months and has been assessed as experiencing 
major depressive disorder and post-traumatic stress disorder.  
He wrote that the veteran has experienced serious and chronic 
symptoms of PTSD from the friendly fire incident in service, 
which he apparently re-experienced in nightmares and during 
waking hours.  He stated that the veteran was positive for 15 
of the 19 symptoms of PTSD and particularly had difficulty 
with hyper-reactivity, re-experiencing events, recurrent 
nightmares with themes of combat experiences, and diminished 
emotional reactivity to individuals who were close to him.  

Dr. Smith wrote another letter in August 2000 stating that he 
had been seeing the veteran for individual counseling on a 
biweekly and occasionally a weekly basis.  He wrote that the 
veteran's symptoms of PTSD and depression were aggravated and 
exacerbated by his physical ailments and the veteran had 
symptoms of major depression including thoughts of death and 
dying, anger and hate, talk of hurting others, and a severe 
pessimistic and irritable mood.  He added that the veteran 
reported "clear memories of fire fights, in which comrades 
were injured and killed, as well as a friendly-fire 
incident" and had much survivor's guilt associated with 
this.  

Legal Criteria - PTSD

While this appeal was pending, the applicable regulations 
regarding service connection for PTSD, 38 C.F.R. § 3.304(f), 
were amended on June 18, 1999, effective March 7, 1997.  See 
64 Fed. Reg. 32807-32808 (June 18, 1999) (codified at 38 
C.F.R. § 3.304(f)).  The amended 38 C.F.R. § 3.304(f) states 
that, if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's testimony alone may 
establish the occurrence of the claimed in-service stressor.

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1997).  Under the new regulations, 
service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 64 Fed. Reg. 32807-32808 (June 18, 
1999).  

With respect to the first element (a diagnosis of PTSD), the 
Court has held that "a clear (that is, unequivocal) PTSD 
diagnosis by a mental-health professional must be presumed . 
. . to have been made in accordance with the applicable DSM 
[Diagnostic and Statistical Manual of Mental Disorders] 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. 
App. 128, 139 (1997).  Moreover, the Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection 
awards).  

In interpreting the now third element (an in-service 
stressor), the Court determined that the evidence necessary 
to establish that the claimed stressor actually occurred 
varied depending on whether it could be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 1991 & Supp. 2001).  The Court held that 
"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service'."  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f) (2001); see also Gaines v. West, 11 Vet. 
App. 113 (1998) (determination of whether veteran engaged in 
combat with enemy is particularly significant in PTSD cases).  

Finally, under the new regulations, the reference to combat 
citations is removed; nonetheless, if the "claimed stressor 
is not combat related, a veteran's lay testimony regarding 
in-service stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  While the sufficiency of 
a stressor is a medical determination, the existence of a 
stressor is a question of fact within the purview of the 
Board.  See West v. Brown, 7 Vet. App. 70, 79-80 (1994).
The Board also notes that a number of precedent holdings of 
the Court issued during the pendency of this appeal provide 
new guidance for the adjudication of claims for service 
connection for PTSD.  See e.g. Suozzi v. Brown, 10 Vet. App. 
307 (1997); Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau 
v. Brown, 9 Vet. App. 389 (1996) and Patton v. West, 12 Vet. 
App. 272 (1999).  
Where a veteran-claimant did not serve in combat or the 
stressor is not related to combat, his lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  See West (Carelton) v. Brown, 7 Vet. App. 
70, 76 (1994); see also Zarycki v. Brown, 6 Vet. App. at 98.  
Instead, the record must contain evidence which corroborates 
his testimony as to the occurrence of the claimed stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); 
see also VA ADJUDICATION PROCEDURE MANUAL M21-1, Part VI, 
 11.38 (Aug. 26, 1996).

Regarding non-combat stressors, the Court has held that 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); and Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  The VA Adjudication 
Manual M21-1 (M21-1) provides that the required "credible 
supporting evidence" of a non-combat stressor "may be 
obtained from" service records or "other sources." See 
M21-1, part VI, formerly 7.46. 

Analysis

There are several conflicting diagnoses in the medical 
records, some strongly suggesting that the veteran had PTSD 
and linking the diagnosis to the stressful events in service 
as claimed by the veteran, and several from VA stating that 
there is no evidence that the veteran has PTSD.  However, in 
any event, service connection cannot be granted without proof 
of the occurrence of a stressor.  The determinative issue in 
this case is therefore whether there is credible supporting 
evidence that the claimed in-service stressors occurred.  For 
the reasons that follow, the Board finds that the veteran has 
not submitted credible evidence of the occurrence of a 
stressor.  As an initial matter, the Board notes that the new 
PTSD regulations which became effective during the veteran's 
appeal do not change the requirement of credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f) (2001).  

In this case, the Board is able to identify the following 
claimed stressors from the veteran's statements:  (1) He 
participated in riverboat patrol missions in Vietnam, drawing 
and returning fire, seeing bodies of dead Vietnamese, fearful 
that he would be lost and unable to reach a friendly position 
if the boat was disabled, and fearful that he would be unable 
to care for wounded or handle being wounded himself; and (2) 
He was assigned to a gun mount which fired rounds on friendly 
forces whose screams to cease fire he could hear over the 
radio.

The first question to be asked is whether the veteran was 
engaged in combat.  If so, and the alleged stressors are 
related to combat and consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's testimony alone may establish the occurrence of the 
claimed stressor and the inquiry ends, absent clear and 
convincing evidence to the contrary.  38 C.F.R. § 3.304(f) 
(2001).  The service records do not show that the veteran 
engaged in combat.  The veteran is not claiming and the 
records do not show that he was wounded while in service.  
The veteran's service personnel records show that he received 
several awards during service, including the National Defense 
Service Medal, and the Vietnam Service Medal; however, 
neither of these is evidence of his participation in combat.  
In addition, the veteran has not alleged nor do official 
documents show that he engaged in combat duties, 
notwithstanding his personnel records that show that he was 
assigned landing party and gun mount duties.  Personnel 
records further show that the veteran was eligible for 
hostile fire pay in December 1965, January and February 1966; 
however, eligibility for hostile fire pay does not in itself 
prove that he was engaged in combat, merely that he was in an 
area where it was possible that he could receive hostile 
fire.  In fact, ESG was unable to verify that the ship on 
which the veteran served either received enemy fire or that 
members returned fire, notwithstanding the veteran's 
assertion that while on river boat patrol he drew and 
returned fire on at least three occasions.  Accordingly, the 
evidence of record does not indicate that the veteran engaged 
in combat.  See VAOPGCPREC 12-99, 65 Fed. Reg. 6258 (2000) 
(explaining that the term "engaged in combat" does not 
apply to service in a "combat zone").

The Board observes that the stressors claimed by the veteran 
appear to be primarily unrelated to combat, involving his 
fear that he might be lost in hostile territory, and his 
guilt that he might be responsible for firing on friendly 
troops.  As such, their occurrence requires corroboration.  
The ESG (now the  "U. S. Armed Services Center for Research 
of Unit Records"), attempted to verify the veteran's claimed 
stressors based on the information provided by the veteran, 
but was unable to verify the events.  The only evidence that 
the stressors occurred are the statements made the veteran.  
See West (Carelton) v. Brown, 7 Vet. App. 70, 76 (1994) 
(where a veteran-claimant did not serve in combat or the 
stressor is not related to combat, his lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor); see also Zarycki v. Brown, 6 Vet. App. at 
98.  Although the veteran has provided numerous statements 
from medical professionals which purport to relate his 
current diagnoses of PTSD to the veteran's stressors in 
service, credible supporting evidence of the actual 
occurrence of an in-service stressor may not consist solely 
of after-the-fact medical nexus evidence.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

Lay statements from the veteran's wife and a fellow veteran 
are also not corroborating evidence, as neither knew the 
veteran during his time in service.  As such, these lay 
statements have no probative value.

The Board notes that the veteran is in receipt of disability 
benefits from the Social Security Administration based on 
PTSD.  However, decisions of SSA are not binding on VA which 
has its own criteria.  In this case, because the denial is 
based on the failure to obtain corroboration of the veteran's 
stressors as required under applicable VA law, the SSA 
determination is also not relevant.

The Board is cognizant of the recent case of Pentecost v. 
Principi, U.S. Vet. App. No 00-2083 (May 24, 2002), wherein 
the Court reversed the Board's denial of a claim for service 
connection for PTSD on the basis of an unconfirmed in-service 
stressor.  The Court pointed out that corroboration of every 
detail of a stressor under such circumstances, such as the 
veteran's own personal involvement, is not necessary.  See 
also Suozzi v. Brown, 10 Vet. App. 307 (1997).  The facts in 
Pentecost are easily distinguishable from the instant appeal.  
In Pentecost, the veteran, although not asserting that his 
exposure to rocket attacks was combat related, submitted 
evidence that his unit was subjected to rocket attacks.  In 
Suozzi, the veteran submitted radio logs of transcripts 
describing the events his company endured, which were 
independent descriptions of some of the stressors he 
described.  In these situations, there was independent 
evidence of the occurrence of a stressful event.  

As discussed above, the ESG could not confirm whether the 
veteran's ship received enemy fire or that members returned 
fire.  Additionally, the other stressors claimed by the 
veteran were considered anecdotal and unverifiable.  
Otherwise, there is no independent evidence submitted to 
substantiate any claimed stressor.  Because the occurrence of 
a stressor has not been shown, a necessary element of the 
claim for service connection for PTSD is missing, and the 
claim for service connection for PTSD must fail.  

Even if the Board was to concede that the alleged stressor 
did, in fact, occur, the Board is not persuaded that any 
alleged stressor has caused PTSD.  See Holbrook v. Brown, 8 
Vet. App. 91, 92 (1995) (the Board has the authority to 
decide a claim in the alternative).  With regard to the 
veteran's own allegations that these alleged stressors have 
caused PTSD, the Board must find that the veteran is not 
competent to make such a medical determination.  As stated by 
the Court, where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The veteran is not competent to provide a medical opinion 
diagnosing himself with PTSD.  See Hyder v. Derwinski, 1 Vet. 
App. 221, 225 (1991), and Contreras v. Brown, 5 Vet. App. 492 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is a province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical professional over the other when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board recognizes that there are medical opinions both for 
and against a diagnosis of PTSD.  The June 1998 VA PTSD 
examination by a Board of three psychiatrists concluded that 
the veteran did not have PTSD, and this report is considered 
to be of highest probative value, outweighing the other 
favorable medical opinions.  Unlike the findings of PTSD by 
private examiners, the June 1998 VA board's opinion was based 
upon both an examination of the veteran and a review of all 
his medical records as well as all his reported 
complaints/history.  The VA examiners also fully explained 
the bases for the opinion that is found to be persuasive.  
Accordingly, the Board finds that the June 1998 VA 
examination is entitled to the most weight regarding this 
issue. 
 
For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for PTSD, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2001).


ORDER

Service connection for coronary artery disease is denied.

Service connection for PTSD is denied



		
M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

